      Case 2:19-cr-00369-DWA Document 108-1 Filed 10/14/20 Page 1 of 9




Cybergenetics TrueAllele® Disclosure Materials

Cybergenetics
Pittsburgh, PA

This document provides an overview of the case DVD content. Each section describes
a top-level folder on the optical disc.

Reliability

This folder contains materials introduced in hearings or trials. The information
describes how TrueAllele works, how it has been validated, and how it has been used.
Below is an overview of the subfolders.

Background Reading

These documents provide background information on DNA, its interpretation, and the
TrueAllele Casework System. The documents help aid in understanding TrueAllele’s
role in interpreting DNA mixture evidence.

Validation Paper

The folder contains 8 published TrueAllele validation papers. These published papers
show TrueAllele’s peer-reviewed reliability on both laboratory synthesized samples and
casework data from the field. Understanding how TrueAllele performs on both types of
data helps establish its capability on different types of DNA mixtures.

Validation Study

This folder contains some additional unpublished validation studies performed by both
Cybergenetics and other laboratories. The studies demonstrate TrueAllele’s reliability
using diverse data sets. Some studies were conducted independently of Cybergenetics.
The validation ReadMe provided shows the main points of each study.

Forensic Application

This folder contains documents that describe how TrueAllele has been used in different
forensic disciplines. TrueAllele has been used to identify human remains, and to create
standards for calibrating forensic instruments.

Regulatory Approval

Several guiding bodies for forensic labs have approved TrueAllele for use in casework.
Additionally, TrueAllele complies with guidelines issued by the Scientific Working Group
for DNA Analysis Methods (SWGDAM). Documents describing these approvals are
included in this folder.


   Cybergenetics © 2019                                                   Page 1 of 9
       Case 2:19-cr-00369-DWA Document 108-1 Filed 10/14/20 Page 2 of 9




Method Reports

This folder contains Cybergenetics current procedure for standard casework processing.
It also has documents that describe TrueAllele’s methods.

General Acceptance

The methods underlying TrueAllele software are generally accepted in the relevant
scientific community. Documents in this folder show that other scientists have written
about TrueAllele or similar systems, or have cited TrueAllele papers in their own work.

Related Systems

This folder contains papers that describe software similar to TrueAllele. These other
computer systems show that the TrueAllele approach is widely used, and generally
accepted in the forensic community.

Admissibility Rulings

This folder contains TrueAllele admissibility rulings from different courts. These rulings
provide legal justification or precedent for TrueAllele’s acceptance in Frye and Daubert
jurisdictions.

Legal Commentary

Lawyers, including defenders, have written articles about TrueAllele. Some of the
articles describe the system's objectivity in how the computer assesses DNA evidence.

Scientific Development

This folder contains articles that show the evolution of the TrueAllele system. Using
computers for DNA interpretation is not new.

Other Papers

These articles describe principles underlying the TrueAllele System. They show that
the computer methods are well-established in science.




   Cybergenetics © 2019                                                      Page 2 of 9
         Case 2:19-cr-00369-DWA Document 108-1 Filed 10/14/20 Page 3 of 9




Validation

The validation folder contains TrueAllele validation papers, studies, data and other
supporting information regarding validating the TrueAllele method.

1-Studies

This folder contains 38 TrueAllele validation studies, including 8 peer-reviewed papers.
The ReadMe table provided in this folder shows all of the articles, the authors, type of
study and major topics in each study. A list of citations is also provided.

Validation establishes the reliability of a method. The provided studies quantify how
sensitive TrueAllele is in identifying people who have contributed their DNA to biological
evidence. Some measure how specific the system is in excluding people whose DNA is
not in the evidence. They also describe how the computer is reproducible in getting the
same answers on the same data. Other validation axes are also explored.

2-Data

This folder contains raw data files (.fsa) used in a published TrueAllele validation study.
This data allows an independent scientist to test the TrueAllele system and make
comparisons to other studies.

3-Presentations

This folder contains a PowerPoint presentation describing the Virginia TrueAllele
validation study. This presentation is useful for admissibility hearings in presenting a
validation in a straightforward way.

4-CPI

This folder contains information regarding the combined probability of inclusion (CPI)
method. These resources are useful in making comparisons between computer and
human interpretation methods.




   Cybergenetics © 2019                                                      Page 3 of 9
       Case 2:19-cr-00369-DWA Document 108-1 Filed 10/14/20 Page 4 of 9




Tutorial Videos

This folder contains video files of lectures that cover the theory and application of the
TrueAllele System.

1-Introduction and Methods

This folder contains presentations that provide a basic introduction to TrueAllele and its
methods. These videos are used in Cybergenetics TrueAllele training courses.

01_Biology_and_Information.mp4

This lecture provides basic DNA biology and an introduction to the likelihood ratio (LR)
that balances DNA identification with coincidence.

02_Bayesian_Belief_Update.mp4

When there is uncertainty, our beliefs are expressed as probabilities. This lecture
visualizes Bayesian update, showing how TrueAllele expresses genotypes with
probabilities.

03_Inclusion_Genotype_and_LR.mp4

This lecture illustrates how Bayesian update is applied in DNA identification science to
give better understanding of the TrueAllele match statistics.

04_Stochastic_Effects.mp4

This lecture shows how quantitative modeling exploits data variation to preserve DNA
identification information, while qualitative thresholds introduce error and discard
information. This informs others how TrueAllele can handle variations in data.

05_Quantitative_Data_Modeling.mp4

This lecture shows how using a quantitative likelihood function can preserve DNA
identification information and how TrueAllele can use all of the data to narrow down the
list of possibilities given some considerable probability for every variable examined.

06_Mixture_Weight_and_Inference.mp4

This lecture shows how computers can refine human insight. It also shows how
generally accepted computer sampling can account for all the DNA variables.




   Cybergenetics © 2019                                                      Page 4 of 9
      Case 2:19-cr-00369-DWA Document 108-1 Filed 10/14/20 Page 5 of 9




2-How TrueAllele Works

This folder contains presentations describing how the TrueAllele technology works. The
videos are used in Cybergenetics TrueAllele training courses.

01_TrueAllele_interpretation_of_DNA_mixture_evidence.mp4

The talk describes the system's operation in the context of a criminal case, proceeding
from DNA mixture interpretation through trial testimony.

02_TrueAllele_Casework_at_Probabilistic_Software_Workshop.mp4

This talk shows how TrueAllele recovers DNA identification information from
"uninterpretable" DNA evidence using a serial rape case as an example.

03_How_TrueAllele_Works_Part_1.mp4

This talk focuses on genotype modeling and the likelihood ratio.

04_How_TrueAllele_Works_Part_2.mp4

This talk focuses on how TrueAllele handles degraded DNA and allele dropout.

05_How_TrueAllele_Works_Part_3.mp4

This talk focuses on how TrueAllele solves kinship, paternity and missing persons.

06_How_TrueAllele_Works_Part_4.mp4

This talk focuses on how TrueAllele provides genotype databases to aid DNA
investigations.




   Cybergenetics © 2019                                                   Page 5 of 9
       Case 2:19-cr-00369-DWA Document 108-1 Filed 10/14/20 Page 6 of 9




3-Continuing Legal Education

This folder contains additional lectures concerning legal topics.

01_Mix_and_match-Getting_comfortable_with_DNA_reporting.mp4

This talk shows how to explain TrueAllele in court, using demonstrative aids and a case
report. The aids introduce DNA mixtures and their STR data, describe how the
computer separates mixture data into genotypes, and show how comparing genotypes
calculates a match statistic.

02_Forensic_Science_and_Criminal_Law-Cutting_Edge_DNA_Strategies.mp4

Crime laboratories have been reporting on DNA mixture evidence using unreliable
match statistics. This talk discusses how to challenge unreliable match statistics in court.

03_TrueAllele_interpretation_of_Allegheny_County_DNA_mixtures

These connected talks show TrueAllele's use in criminal cases for interpreting DNA
mixtures. The focus is on explaining DNA evidence and using it in court.

01_TrueAllele_interpretation_of_Allegheny_County_DNA_mixtures.mp4
02_Murder_in_McKeesport.mp4
03_Nigerian_serial_rapist.mp4
04_DNA_database.mp4

04_Challenging_DNA_Evidence

This set of lectures shows how modern DNA evidence has become more challenging.
Mixtures of multiple people, often with low amounts of DNA, are more prevalent. The
resulting DNA data pose interpretation challenges that sophisticated computing can
solve, but simpler analysis cannot. These scientific challenges translate into new ways
of presenting, challenging, and defending DNA match statistics in the courtroom. This
course uses criminal cases with interesting DNA evidence to illustrate the strategies.

01_DNA_Mixture_Evidence.mp4
02_Rape_Case_Example.mp4
03_Comparing_Interpretation_Methods.mp4
04_Virginia_TrueAllele_Validation.mp4
05_Challenging_Mixture_Interpretation.mp4
06_TrueAllele_Solves_Crime.mp4




   Cybergenetics © 2019                                                     Page 6 of 9
       Case 2:19-cr-00369-DWA Document 108-1 Filed 10/14/20 Page 7 of 9




VUIer Software

This folder provides TrueAllele® software for reviewing DNA evidence. The folder
contains installation instructions, installers, license key and other information regarding
the Visual User Interface (VUIer™) and TrueAllele software.


1-Instructions

This folder contains instructions for installing the read-only VUIer™ software and using
the Download module (read-only version of the Report module) to review results.

Installation_Guide.pdf

This document describes how to install the provided version of the TrueAllele software.

TrueAllele_Download_Module.pdf

This document describes how to use the provided VUIer software to review TrueAllele
results from cases and validations.

2-Manuals

This folder contains the VUIer manuals for the current version of the software. These
manuals describe the workflow (1, 2), various VUIer modules (3, 4, 5, 6, 7, 8), a tutorial
(9), database application (10), specificity feature (11), non-contributor feature (12),
kinship application (13), and likelihood ratio match statistic explanation (14).

01-WorkFlow.pdf
02-Getting_Started.pdf
03-Analyze.pdf
04-Data.pdf
05-Request.pdf
06-Review.pdf
07-Report.pdf
08-Tools.pdf
09-Tutorial.pdf
10-Database.pdf
11-Specificity.pdf
12-Noncontributor.pdf
13-Kinship.pdf
14-Likelihood_Ratio.pdf




   Cybergenetics © 2019                                                      Page 7 of 9
       Case 2:19-cr-00369-DWA Document 108-1 Filed 10/14/20 Page 8 of 9




3-Installers

This folder contains VUIer installers for both Macintosh and Windows (32- bit and 64-bit)
computers. This information allows the (read-only) VUIer software to be installed by
any party to review TrueAllele results.

4-License

This folder has a license key that allows a party to use the read-only VUIer software.
The key expires 90 days after activation.

5-Cloud

This folder invites opposition defenders or prosecutors to process their own DNA data
using the TrueAllele Cloud at no cost for use in a criminal proceeding.

6-Source code

This folder contains information on how defense experts can inspect TrueAllele source
code.




   Cybergenetics © 2019                                                    Page 8 of 9
       Case 2:19-cr-00369-DWA Document 108-1 Filed 10/14/20 Page 9 of 9




Case Files

This folder contains case specific files. These include the data files, TrueAllele report,
case packet, and PowerPoint demonstrative aid.

1-Sequencer files
This folder contains the data files provided by a DNA laboratory that were used in
TrueAllele analysis.

2-TrueAllele report
This folder contains the TrueAllele case report.

3-Curriculum vitae
This folder contains the curriculum vitae of the Cybergenetics analysts and scientists
who worked on the case.

4-Case packet
This folder contains the case packet that contains supporting information for the
conclusions found in the TrueAllele case report. Case notes, data tables and images,
request information, genotypes used to calculate match statistics, and the match
statistics for all comparisons are included in this file.

5-Demonstrative aid
This folder contains a PowerPoint demonstrative aid that explains TrueAllele results.

6-VUIer files
This folder contains TrueAllele .tas computer files for all TrueAllele results. These files
can be loaded into the provided VUIer software (Download module) to review case
results.

7-Process files
This folder contains other electronic data files that were produced during TrueAllele
processing.




   Cybergenetics © 2019                                                       Page 9 of 9
